 UNDERWRITERS SALVAGE COMPANY OF NEW YORK33713-RC-2286:This group consists of one electrician and one em-ployee hired temporarily for the installation of certain new electricalequipment.The latter was hired by an electrical engineer from theSt. Louis office for a special project at the Ottawa plant, and may beallowed to stay on as a production worker when the project is com-pleted.The electrician spends his time on electrical maintenance inthe plant, with the exception of an hour or more a day when he makestests on the boiler water.He is on 24-hour call in case of emergency.However, he has no license and acquired the necessary skill for hiswork on the job. Apart from other considerations we shall grant themotion of the Employer and the Intervenor to dismiss this petitioninasmuch as the unit requested, in effect, consists of but one employee.'13-RC-2287:This group actually consists of a journeyman car-penter who, except for occasional cabinet work in the plant, devoteshis whole time to moldmaking, and two other employees who dividetheir time between machine repair and carpentry .5The latter, likeall other maintenance employees requested by the Petitioner, are su-pervised by the plant's master mechanic when engaged in machine re-pair work; the moldmaker, who is the plant's only moldmaker andworks without helpers, is supervised by a production foreman. Thereare no carpenter helpers or apprentices.Despite the admitted car-pentry skill of the sole moldmaker in the plant, there is no justificationon this record for severance of the group requested as skilled em-ployees commonly engaged in craft work.6As none of the units requested by the Petitioner is appropriate forthe purposes of collective bargaining, we shall dismiss the petitions.We therefore do not pass upon the apparent contract bar issue raisedby the Intervenor.Order .Upon the entire record in these cases, the National Labor RelationsBoard hereby orders that the petitions filed herein be, and they herebyare, dismissed.4 SeeGriffin Wheel Company,80 NLRB 1471.5 One of these employees, Harry Werner, was requested in connection with petition No.13-RC-2285 as a machine repairman.e Compare GulfOil Corporation,77 NLRB308. 312.UNDERWRITERS SALVAGE COMPANY or NEW YORKandINTERNATIONALCHEMICAL WORKERS UNION,LOCAL #430, AFL,PETITIONER.Cia$eNo. 20-RC-1737.May 27,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Schneider, hearing99 NLRB No. 54. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees employed in the Employer's pickery and general salvageoperations.The Employer contends (1) that no unit is appropriate,and (2) that if any unit is appropriate, only a unit limited to itspickery operations, excluding employees in its general salvage opera-tions, is appropriate.The parties also disagree as to the unit place-ment of a truck driver, whom the Petitioner would include and theEmployer would exclude.The Employer is engaged in salvaging property which has beendamaged by fire, water, or other causes. In connection with itsFresno, California, operations, the only operations involved in thisproceeding,' the Employer maintains a pickery, where cotton is re-conditioned, baled, and stored, and a general salvage warehouse,where other types of property, such as grain, hardware, lumber,canned goods, and automobiles, are salvaged.The pickery and ware-house are located about 300 feet apart, separated by a large open spaceused for storage.The Employer's cotton salvaging operationsare seasonalin nature,and correspond roughly to the California cotton pickingseason,which lasts from about October to March. The general salvageoperations, on the other hand, are conducted on a year-around basis.Most of the Employer's salvaging operations are carried out at thesite of the loss; only when property cannot be conveniently or eco-nomically salvaged at that point is it transported for salvaging to thepickery or warehouse.Because the Employer's operations are de-pendent on the occurrence of losses, such operations are generallyintermittent.In addition to its supervisory personnel, the Employer employstwo or three regular employees in connection with its operations atthe pickery and warehouse. Other employees are hiredas operations1 The Employer also conducts its operations at other locations in California and otherStates of the UnitedStates. UNDERWRITERSSALVAGE COMPANY OF NEWYORK339at the pickery and warehouse warrant, and are laid off when they areno longer needed? Employees at the pickery are hired by the pickerysuperintendent, while employees at the warehouse are hired by thewarehouse superintendent or the warehouse supervisor.Both thepickery and the warehouse are under the supervision of a specialagent in charge of the Fresno operations.As the warehouse operations generally require heavy manual labor,employment at the warehouse is generally restricted to men; on theother hand, women are generally employed for the pickery operations..The regular employees have duties in connection with both the pick-ery and the warehouse operations; there is, however, little inter-change among the other employees. The nonregular employees at thepickery and the warehouse are all classified as common laborers, andtheir duties require little skill and virtually no training.The Employer's contention, noted above, that no unit is appro-priate, is based on the seasonal and intermittent nature of its opera-tions, and the allegedly high rate of turnover among its employees.Although these factors may present certain problems in connectionwith the conduct of the election and the determination of eligiblevoters, they do not, in our opinion, constitute a valid basis for deny-ing to the employees their statutory right to engage in collectivebargaining, should they so desire.3Accordingly, we find this con-tention to be without merit.The Employer's further contention that only a unit limited to em-ployees in its pickery operations is appropriate is based on the above-described differences in supervision and hiring, including the main-f enance of separate payrolls, and the absence of interchange.'How-ever, as we have already indicated, the employees in both the pickeryand warehouse operations have common ultimate supervision, the twooperations are conducted in close proximity to each other, the em-ployees in both have a common classification as laborers, and theregular employees have duties with respect to both operations.Underthese circumstances, and particularly as no labor organization seeksto represent either group of employees separately, we find that thepickery and warehouse employees have a sufficient community of in-terest to constitute a single appropriate unit .52Employees are also hired as neededin connection with operations conducted awayfrom the pickeryand warehouse.The parties agree that such employees should be excludedfrom any unit foundappropriate here.8 SeeCaliforniaAlmond Growers Exchange,73 NLRB 1367.4The Employer also relies onthe Petitioner's acknowledgmentany other general warehouse or generalsalvage employees,and the fact that the ware-house employees are generally men, whereasthe pickeryemployees are generally women.However,as the Board has frequently stated, an allegedjurisdictional limitation is nota valid reason for excluding from a unit employees who would otherwiseappropriately beincluded therein.SeeDenton's,Inc.,83 NLRB 35, 38. And as the Boardhas also con-sistentlyheld, a differencein the sexof employeesis not a valid basis for determining theappropriateness of a bargaining unit.The Mansfield Telephone Company,92 NLRB 83, 84.B 'Wm F. Crome ciCo., 80 NLRB 986, 987. 340DECISIONS -OF NATIONAL LABOR RELATIONS BOARDThetruck driverspends most of his time in over-the-road driving,hauling loads to and from the pickery and warehouse.However, healso does some work at the pickery and warehouse. The Board hassanctioned the inclusion of truck drivers in production and main-tenance units when no labor organization seeks to represent themseparately, and particularly when, as here, there is only one truckdriver who could not by himself constitute an appropriate unit .6Under these circumstances, we shall include the truck driver in theunit.In accord with usual Board practice, we shall also include inthe unit thenonregular employeeswho work at jobs within the unit.?On the basis of the foregoing and the entire record, we find thatall production and maintenance employees at the Employer's pickeryand general salvage warehouse at Fresno, California, including ,thetruck driver and the nonregular employees, but excluding office andclerical employees, guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.5.As noted above, the Employer's operations are,seasonal and inter-mittent.The Employer maintains lists of former nonregular em-ployees, and others who have indicated their availability for em-ployment.When nonregular employees are needed, the Employer firstseeks to recruit such employees from these lists. If it .cannot fill itsrequirements from the lists, the Employer secures the balance,of itsneeded complement from other sources.The record reflects ,thatof a total of 57 nonregular employees who worked at the pickeryduring the currentseason,8 had worked during the preceding season,and 7 of the 8 had worked during the 2 preceding,seasons.8It appearsthat most of those who worked during the-current and previous sea-sons have worked more than 60 days during the currentseason.The Employer contends that none of the nonregular employeesis eligible to vote, or in the alternative that only those are eligible.tovote who worked during the current season and the two,preceding;sea-sons.The Petitioner contends that nonregular employees who workedduring the currentseasonand one or more of the precedingseasons areeligible to vote.Under the circumstances of this case, we -find ,thatnonregular employees who have worked for the Employerfor morethan 1 year have a reasonable expectation of substantial yearly em-ployment by the Employer, and therefore have a substantial interest inemployment conditions at the Employer's operations.We find, ac-9 Asr Metals, Inc.,83 NLRB945, 946.The Welch GrapeJuice Company,96 NLRB 214. The separate issue of their.votingeligibilitywill be discussed,infra.S The record does not containsimilar informationwith respectto employment at thewarehouse. CALIFORNIA CEDAR PRODUCTS COMPANY341cordingly, that nonregular employees who were, first employed by theEmployer more than 1 year prior to the eligibility date establishedhereinafter are eligible to vote in the election .9As the Employer's pickery operations are seasonal, and as it ap-pears that the current season is now over, we shall, in accord withusual Board practice, and in order to make the franchise availableto the largest number of eligible voters, direct that the election beheld during the Employer's next season, when a representative comple-ment of nonregular employees is employed, on a date to be determinedby the Regional Director, among the employees in the appropriateunit who are employed during the payroll period immediately preced-ing the date of the issuance by the Regional Director of the notice ofelection.[Text of Direction of Election omitted from publication in thisvolume.]SeeThe WelchGrape Juice Company,supra.CALIFORNIA CEDAR PRODUCTS COMPANYandWAREHOUSE UNION LOCAL6, INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'SUNION,PETITIONER.Case No. 20O--RC-1669.May 2'7,195fSupplemental Decision and Certification of RepresentativesOn March 14, 1952, pursuant to the Board's Decision and Directionof Election herein, dated February 26, 1952,1 an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Twentieth Region, among the employeesof the Employer in the unit found appropriate in the Decision. Uponcompletion of the election, a tally of ballots was duly furnished theparties.The tally showed that of 140 votes cast, 35 were for thePetitioner, 95 were for the Intervenor,2 4 were against participatinglabor organizations, and 6 were challenged.On March 18, 1952, the Petitioner filed objections to conduct affect-ing the results of the election. In accordance with the Rules andRegulations of the Board, the Regional Director conducted an investi-gation of the objections, and on April 18, 1952, issued and served uponthe parties his report on objections. In his report, the Regional Di-rector found that the objections did not raise substantial and materialissues with respect to the election and recommended that they be over-ruled.Thereafter, the Petitioner timely filed exceptions to theRegional Director's report.Not reported in printed volumes of Board decisions.2Pencil Material Workers' Union No. 20298, AFL.99 NLRB No. 56.215233-53-23